 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:    510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   MARVA SAMUEL
 7   BRIAN P. MASCHLER, CA STATE BAR NO. 111248
     GORDON REES SCULLY MANSUKHANI LLP
 8   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 9   TELEPHONE: (415) 986-5900
     FACSIMILE: (415) 986-8054
10   bmaschler@grsm.com
11   ATTORNEYS FOR DEFENDANTS
     SOLAR SWIM & GYM, HTET AUNG,
12   AND WINT LWIN
13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15

16   MARVA SAMUEL,                                 CASE NO. 4:19-cv-05785 HSG
                                                   Civil Rights
17           Plaintiff,

18           v.                                   SECOND STIPULATION AND
                                                  ORDER TO CONTINE GENERAL
19   SOLAR SWIM LLC dba SOLAR SWIM                ORDER 56 DEADLINE TO
     & GYM; HTET AUNG; AND WINT                   COMPLETE SITE INSPECTION
20   LWIN,
                                                   Action Filed: September 16, 2019
21           Defendants.
22

23                                            STIPULATION

24           Plaintiff MARVA SAMUEL (“Plaintiff”) and Defendants SOLAR SWIM LLC dba

25   SOLAR SWIM & GYM; HTET AUNG; AND WINT LWIN (“Defendants”) – Plaintiff and

26   Defendant together the “Parties” – hereby stipulate and request that the Court extend the deadline

27   for the Parties to conduct a joint site inspection of the subject premises under General Order 56 to

28   March 10, 2020. This second request for an extension of time of the General Order 56 site
                                                    -1-
     STIP AND ORDER TO EXTEND DEADLINES
     CASE NO. 4:19-cv-05785 HSG
 1   inspection deadline is based on the following good cause:
 2           1. Plaintiff filed this action on September 16, 2019. Dkt. No. 1.
 3           2. Plaintiff filed a First Amended Complaint in this action on December 17, 2019. Dkt.
 4               No. 13.
 5           3. Defendants filed an Answer to Plaintiff’s Complaint on January 13, 2020. Dkt. No. 18.
 6           4. The parties have worked cooperatively in the spirit of General Order 56 to exchange
 7               relevant information.
 8           5. Defendants filed a motion for substitution of defense counsel on January 7, 2020. Dkt.
 9               No. 14. Prior to the official substation of attorney for Defendants, the Parties filed a
10               stipulation to extend the deadline for the joint site inspection pursuant to General Order
11               56 until February 28, 2020. Dkt. No. 15.
12           6. Now that the new defense counsel has entered the case, the parties have met and
13               conferred, and the first date that all necessary parties are available for the General
14               Order 56 site inspection is March 10, 2020.
15           7. Therefore, the parties jointly stipulate and request that the Court continue the deadline
16               to complete a General Order 56 site inspection to March 10, 2020.
17   IT IS SO STIPULATED.
18   DATED: February 4, 2020                        REIN & CLEFTON
19
                                                    By: /s/ Aaron Clefton
20                                                  AARON CLEFTON, Esq.
                                                    Attorneys for Plaintiff
21
                                                    MARVA SAMUEL
22   DATED: February5, 2020                         GORDON REES SCULLY MANSUKHANI LLP
23

24                                                     /s/ Brian Machler
                                                    BRIAN MASCHLER
25                                                  Attorney for Defendants
                                                    SOLAR SWIM LLC dba SOLAR SWIM & GYM;
26                                                  HTET AUNG; and WINT LWIN

27   //

28   //
                                                      -2-
     STIP AND ORDER TO EXTEND DEADLINES
     CASE NO. 4:19-cv-05785 HSG
 1                                       FILER’S ATTESTATION
 2           Pursuant to Local Rule 5-1, I hereby attest that on February 5, 2020, I, Aaron Clefton,
 3   attorney with Rein & Clefton, received the concurrence of Brian P. Maschler in the filing of this
 4   document.
 5                                                         /s/ Aaron Clefton
 6                                                         Aaron Clefton

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
     STIP AND [PROPOSED] ORDER TO EXTEND DEADLINES
     CASE NO. 4:19-cv-05785 HSG
 1                                                 ORDER
 2           Pursuant to the stipulation of the parties, and for good cause shown, IT IS SO ORDERED.
 3   The deadline for the parties to complete the site inspection under General Order 56 is hereby
 4   continued to March 10, 2020.
 5
     Dated: 2/6/2020
 6
                                                   Honorable Haywood S. Gilliam, Jr.
 7                                                 U.S. District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -4-
     STIP AND ORDER TO EXTEND DEADLINES CASE NO.
     4:19-cv-05785 HSG
